           Case 1:19-vv-00144-UNJ Document 32 Filed 05/05/20 Page 1 of 2




  In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-144V
                                         UNPUBLISHED


 CYNTHIA THOMAS,                                              Chief Special Master Corcoran

                         Petitioner,                          Filed: April 3, 2020
 v.
                                                              Special Processing Unit (SPU);
 SECRETARY OF HEALTH AND                                      Damages Decision Based on Proffer;
 HUMAN SERVICES,                                              Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES 1

       On January 29, 2019, Cynthia Thomas filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) as a result of her November 1, 2017 influneza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On April 3, 2020, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On April 1, 2020, Respondent filed a Rule 4(c) Report
Recommending Compensation and Proffer of Compensation (“Proffer”) indicating
Petitioner should be awarded $60,187.79. Of this total amount, $60,000.00 represents
an award for past pain and suffering, and $187.79 represents an award for past
unreimbursed expenses. Proffer at 4. In the Proffer, Respondent represented that
Petitioner agrees with the proffered award. Id.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
           Case 1:19-vv-00144-UNJ Document 32 Filed 05/05/20 Page 2 of 2



        Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the Proffer, I award Petitioner a lump sum
payment of $60,187.79 (representing $60,000.00 awarded for past pain and
suffering, and $187.79 awarded for past unreimbursed expenses) in the form of a
check payable to Petitioner. This amount represents compensation for all damages
that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 2

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
